Citation Nr: 1018124	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-40 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  He died in November 2004 of arteriosclerotic 
coronary heart disease (ASHD).  The appellant is the 
Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

In April 2006, the appellant and C.S. testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In July 2007, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in a November 2009 supplemental statement of the 
case) and returned the matter to the Board for additional 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
there is a further VA duty to assist the appellant in 
developing evidence pertinent to her claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In that case, 
it was  noted that, in general, 38 U.S.C.A. § 5103(a) notice 
for a dependency and indemnity compensation (DIC) case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Such notice has not yet been 
provided to the appellant; therefore, a remand is warranted 
for the RO/AMC to provide the appellant with proper notice 
consistent with Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides (1) a statement  
of the conditions for which a Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and  
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected in accordance with 
Hupp, supra.  

2.  Thereafter, the claim should be 
readjudicated, to the extent indicated, 
if additional evidence is submitted.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


